WILKINS, Presiding Judge
(concurring):
¶ 52 The juvenile court is a court of limited jurisdiction. As a creature of statutory authority, its powers are necessarily limited. However, as a court of record, presided over by a constitutionally authorized judge, it also has equitable and other inherent powers. When neither the legislature nor the appellate courts have spoken to the contrary, the juvenile court has considerable opportunity to fashion remedies that will best serve justice, the public good, and the needs of children and families.
¶ 53 In this case, the juvenile court carefully addressed the requirements of the Termination of Parental Rights Act, Utah Code Ann. §§ 78-3a-401 to -414 (1996). The statute requires the court to consider both the parent’s behavior and the child’s best interest in determining whether or not termination of the parent-child legal relationship is appropriate. Under the Act, the court must first find the statutory grounds necessary to terminate the parent’s rights to the child and then find that the child’s best interest is *30thereby served. After making these findings, the court is legally obligated to terminate the parent-child relationship.
¶54 The juvenile court found that the mother here had fallen short in a number of serious ways, any one of which is legally sufficient to terminate her legal relationship with her child. The court then considered the evidence relating to what was in the best interest of the child and again decided that this child’s best interest would be served by termination of the relationship.
¶55 Apparently, having found the necessary legal basis for terminating this parent-child relationship, the court felt strongly that termination was somehow not the best result overall, and sought to modify that severe consequence by allowing the mother an opportunity to show, on a day-to-day basis, that she was making significant improvements in her behavior, sufficient perhaps to change the court’s mind about what was in the best interest of the child. In support of the court’s action, the mother’s counsel argued before us that the court has sufficient equitable power to delay the effect of the termination order, and that to do so was in the best interest of both the mother and the child. Today we have concluded that the juvenile court has no such equitable power under our statutory and case law.
¶ 56 The policy of the law in this instance has been set by the legislature, as is its responsibility. That policy is that parents brought before the court who cannot or will not remedy the conditions giving rise to the child’s removal in the first place, and do so within the time limits imposed by the legislature, forfeit their parental rights. The only remaining question is what is in the best interest of the child. If the court finds that the best interest of the child is served by severing that parent-child relationship, the policy of the law is to do so, and to do so promptly, so that the child may be stabilized as quickly as possible in a permanent setting.
¶ 57 Some argue that allowing the juvenile court to stay the effective date of the termination order, day-by-day, for a relatively short period of time, may allow a child and parent to remain a family. They claim this is good public policy. This argument is appealing, but unavailing. The legislature is the place constitutionally anticipated for determinations of complex public policy. Where it has spoken, as it has here, and the policy is clear and not subject to misunderstanding, the courts are obligated to follow that policy. Those who may disagree are best advised to take their differences up with their elected representatives in the legislature.
¶ 58 Others argue that to deprive the juvenile court of the power to stay the effective date of its own orders in termination cases may well be seen to diminish that authority in other circumstances, thereby significantly hampering the broad flexibility so useftd in juvenile court matters. I agree. However, a careful reading of the court’s opinion today will prevent any such misunderstanding. We have addressed only the circumstances of termination orders, where the juvenile court has made the necessary and requisite findings regarding the behavior of the parent and the best interest of the child, and concluded that the parent-child relationship must be terminated. I, for one, do not intend to address other circumstances at this time.
¶ 59 The legislature has reached a balance between the right of a parent to raise his or her child and the child’s right to be raised in a caring, loving, safe, and nurturing environment. Those who believe this balance to have been struck improperly, too much one way or the other, must take that belief to the legislature for action. By being as precise as it has been, for good or ill, the legislature has left little wiggle room for the court. Once a juvenile court has decided that the parent’s behavior is legally deficient, and that it is in the child’s best interest to terminate the parent-child relationship, the decision is complete and the course of action available to the court is set forth specifically. Practically no flexibility is left to the judge to fashion a different remedy. If the juvenile court believes that it is in the child’s best interest not to terminate the parent-child relationship, then the only course presently available is to deny the termination petition.